Citation Nr: 0845080	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-29 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from September 1950 to October 
1970.  The veteran died in late-2005.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in San Juan, Puerto Rico, that denied the above 
claim.


FINDINGS OF FACT

1.  During his lifetime, the veteran was service-connected 
for status-post lumbar laminectomy due to herniated nucleus 
pulposus; generalized anxiety disorder; shrapnel injury to 
the left thigh of muscle group V; paroxysmal atrial 
tachycardia; shrapnel injury to the right forearm of muscle 
group VII with minimal decreased abduction of the right 
thumb; medial nerve palsy; urticaria; chest scar; and abdomen 
scar.  

2.  The veteran's Certification of Death lists the immediate 
cause of death as hypertensive cardiomyopathy.

3.  Hypertensive cardiomyopathy was first manifested many 
years after discharge from service; and the preponderance of 
the evidence is against a finding that it was related to 
service, including due to exposure to Agent Orange, or that a 
service-connected disability caused or contributed 
substantially or materially to his death.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2006, the RO satisfied its 
duty to notify the appellant under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the RO notified the appellant of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that she was expected to provide.  In December 2007 the RO 
also notified the appellant of the process by which initial 
disability ratings and effective dates are established. 
 Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Certain additional notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation benefits 
based on service connection for the cause of death.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007). Generally, 38 U.S.C.A. § 
5103(a) notice for a Dependency Indemnity and Compensation 
case must include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a Dependency Indemnity 
and Compensation claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a Dependency 
Indemnity and Compensation claim based on a condition not yet 
service-connected.  The content of the notice letter will 
depend upon the information provided in the claimant's 
application.

Here, the appellant was not provided with notice criteria 
required by Hupp; however, the Board concludes that the 
appellant has actual knowledge of the disabilities for which 
the veteran was granted service connection and those for 
which he was not service-connected.  The appellant contends 
that the veteran's hypertensive cardiomyopathy developed as 
result of exposure to Agent Orange or in the alternative, 
that his death was due to a service-connected disability.  
The veteran was not service-connected for hypertensive 
cardiomyopathy.  At no time has the appellant claimed that 
the veteran was service-connected for hypertensive myopathy.  
The nature of the appellant's claim reflects her actual 
knowledge of the disabilities for which the veteran was 
granted service connection and those for which he was not 
service-connected.  Accordingly, the failure to provide Hupp-
compliant notice is not prejudicial in this case.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service treatment records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  A medical 
opinion has been rendered in conjunction with the claim.  
Thus, the duties to notify and assist have been met.

Analysis

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b). For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A current disability must be 
related to service or to an incident of service origin.  A 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.  Boyer v. West, 210 
F.3d 1351, 1535 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cardiovascular-renal 
disease, if they are shown to be manifest to a degree of 10 
percent or more within one year following the veteran's 
separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran died in late-2005.  A Certification of Death 
issued in February 2006 shows that the immediate cause of 
death was hypertensive cardiomyopathy.  There were no other 
conditions listed as contributing to death.

At the time of his death, the veteran was service-connected 
for status-post lumbar laminectomy due to herniated nucleus 
pulposus, rated as 60 percent disabling; generalized anxiety 
disorder, rated as 30 percent disabling; shrapnel injury to 
the left thigh of muscle group V, rated as 10 percent 
disabling; paroxysmal atrial tachycardia, rated as 10 percent 
disabling; shrapnel injury to the right forearm of muscle 
group VII with minimal decreased abduction of the right 
thumb, rated as 10 percent disabling; medial nerve palsy, 
rated as noncompensable; urticaria, rated as noncompensable; 
chest scar, rated as noncompensable; and abdomen scar, rated 
as noncompensable.  He was in receipt of a combined 80 
percent disability rating for his service-connected 
disabilities.

Service connection had not been established for the condition 
listed on the death certificate, hypertensive cardiomyopathy, 
and there is no evidence that disability is related to any of 
the service-connected disabilities or that it was incurred in 
or aggravated by the veteran's period of active service.  
Additionally, there is no evidence that the veteran's 
hypertensive cardiomyopathy manifested to a compensable 
degree within one year after separation from service such as 
to warrant service connection for the cause of the veteran's 
death on a presumptive basis.  38 C.F.R. § 3.309. 

The appellant asserts that the veteran developed hypertensive 
cardiomyopathy, in part, due to exposure to Agent Orange 
during service. 

However, service connection on a presumptive basis for 
hypertensive cardiomyopathy disability based on herbicides 
exposure is not warranted.  It is not one of the listed 
disabilities for which presumptive service connection may be 
granted at this time.  See 38 C.F.R. § 3.309(e); See Notice, 
72 Fed. Reg. 32395-32407.  The appellant has not provided any 
competent medical evidence to support her assertion that the 
veteran had hypertensive cardiomyopathy that was due to 
exposure to herbicides in service.  As such, service 
connection on a presumptive basis pursuant to 38 C.F.R. § 
3.309(e) is not warranted.

The Board now turns to the issue of whether service 
connection for the cause of the veteran's death is warranted 
based upon direct causation.  At the time of his death, the 
veteran was service-connected for paroxysmal atrial 
tachycardia.  His service treatment records reveal that he 
had a one time notation of hypertension in September 1967.  
However, the remaining records do not show that he had 
developed hypertensive cardiomyopathy or any other heart 
disability, other than paroxysmal atrial tachycardia, during 
service.  His retirement report of medical examination showed 
that at the time of his separation from service, his blood 
pressure was read to be 120/86.  The earliest indication of a 
an elevated blood pressure reading was not until May 1986 
when a blood pressure reading of 158/98  was noted.  This was 
13 years following his separation from service.

The relevant evidence also includes an April 1973 private 
cardiovascular consultation record noting that the veteran's 
paroxysmal arrhythmia showed no evidence of being associated 
with an underlying cardiovascular disease other than for the 
minimal conduction defect.     

In August 2006, a VA medical opinion was rendered in this 
case.  Upon review of the veteran's claims file, the examiner 
indicated that service treatment records failed to show 
evidence of arterial hypertension or an underlying heart 
disease.  The examiner noted the service treatment notations 
related to paroxysmal atrial tachycardia for which the 
veteran was service-connected.  In reviewing the literature, 
the examiner found that paroxysmal atrial tachycardia and 
hypertensive cardiomyopathy had different pathophysiological 
mechanism not etiologically related to each other.  The 
examiner opined that the veteran's cause of death, 
hypertensive cardiomyopathy, was not caused by nor the result 
of his service-connected paroxysmal atrial tachycardia.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for or 
complaints related to hypertensive cardiomyopathy during the 
veteran's period of active service.  There is also no 
probative evidence establishing a medical nexus between 
military service, including his service-connected paroxysmal 
atrial tachycardia, and the veteran's cause of death.  In 
fact, the April 1973 cardiovascular consultation record noted 
that the veteran's paroxysmal arrhythmia was not related to 
an underlying cardiovascular disease, and the August 2006 VA 
examination report specifically noted that the veteran's 
cause of death was not related to service-connected 
paroxysmal atrial tachycardia.  Thus, service connection for 
the cause of the veteran's death is not warranted.

The Board finds probative the August 2006 opinion of the VA 
examiner that stated that the veteran's cause of death was 
not related to his service-connected paroxysmal atrial 
tachycardia.  This opinion is considered probative as it was 
definitive, based upon a complete review of the veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The 
appellant has not provided any competent medical evidence to 
rebut the opinion against the claim or otherwise diminish its 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).

In adjudicating this claim, the Board must assess the 
competence and credibility of the appellant.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the appellant is competent 
to attest to her observations of the cause of the veteran's 
death.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, she is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of the 
veteran's death (i.e. that the veteran's death was related to 
service) because she does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the evidence shows that the veteran developed 
hypertensive cardiomyopathy which led to his death many years 
after service.  That fatal disability was not service-
connected, nor does any probative medical evidence of record 
demonstrate that it was caused by any incident of service.  
The weight of the evidence shows that no disability incurred 
in or aggravated by service either caused or contributed to 
the veteran's death.  As the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


